Citation Nr: 1608339	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  11-26 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In November 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record.  At such time, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. 
§ 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that, subsequent to the issuance of the September 2011 statement of the case, the Veteran submitted additional evidence in October 2011 consisting of a statement from his spouse.  While he did not waiver AOJ consideration of such evidence, as this matter is being remanded, the AOJ will have the opportunity to consider such evidence in the readjudication of the Veteran's claim.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran claims that he has an acquired psychiatric disorder, to include PTSD, as a result of his military service.  In this regard, he claims that, while he was on a training exercise during service, he witnessed a friend, and a member of his Company, killed in an amphibious vehicle accident.  He also alleges that the stress of his training exercises in Okinawa contributed to his current psychiatric symptoms.  The Veteran further states that he has experienced psychiatric symptomatology since his military service.

With respect to the Veteran's contention regarding his friend's amphibious vehicle accident, the AOJ determined in a January 2011 Memorandum that there was insufficient information of record to corroborate the occurrence of this stressor.  Further, in the September 2011 statement of the case, the AOJ cited insufficient evidence to corroborate the occurrence of this event as part of the reasons and bases for the denial of the claim.

However, during the Veteran's November 2015 hearing, he provided additional details of the event.  Specifically, the Veteran testified that he and the friend in question were members of Charlie Company, 1st Marine Division, at Camp Pendleton, and that his friend was killed while driving an amphibious vehicle during a training exercise.  The Veteran also testified that this event transpired in the summer of 1973 or 1974.  That said, an examination of the Veteran's service personnel records reveals that the Veteran was a member of Charlie Company stationed at Camp Pendleton from late February 1973 through May of 1974, after which he was deployed to Okinawa for training until June of 1975.  Therefore, the amphibious vehicle accident in question must have occurred in the summer of 1973, given the Veteran's testimony which can be corroborated by his service personnel records.  With this additional information, a remand is necessary in this case in order to attempt verification of the occurrence of this stressor.  

Additionally, the Board also finds that a remand is necessary in this case in order to obtain an addendum opinion as to the etiology of the Veteran's acquired psychiatric disorder.  In September 2010 the Veteran did undergo a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  At such time, the examiner diagnosed PTSD and depressive disorder not otherwise specified (NOS).  With regard to the former diagnosis, the examiner opined that the Veteran's PTSD was caused by or a result of an in-service event of witnessing a friend of his killed.  Pertinent to the latter diagnosis, the examiner determined that his depressive disorder began in 1990, well after military service ended.  Additionally, during the examination, it was noted that such was due the Veteran's general medical condition, to include his nonservice-connected diabetes.  However, the examiner did not offer an opinion as to whether the Veteran has an acquired psychiatric disorder as a result of the stress and anxiety he experienced during his training in Okinawa.  Therefore, a remand is necessary in this case in order to obtain an addendum opinion as to whether the Veteran's acquired psychiatric disorder is related to the events and stress of his service in Okinawa.    

Additionally, during his hearing, the Veteran testified to ongoing psychiatric treatment from the Mansfield, Ohio, VA Community Based Outpatient Clinic (CBOC) and the most recent records from such facility are dated in August 2011.  Therefore, updated VA treatment records should be obtained on remand.  Finally, the Veteran's claim should be readjudicated on the entirety of the evidence, to include such received after the issuance of the September 2011 statement of the case, which encompasses the Veteran's spouse's statement received in October 2011.

Accordingly, the case is REMANDED for the following action:

1.  Request the U.S. Army and Joint Services Records Research Center (JSRRC) attempt to verify the amphibious vehicle accident alleged by the Veteran during his time at Camp Pendleton.  In doing so, JSRRC is to be provided with information that the Veteran and the victim of the accident were in Charlie Company, First Marine Division, at Camp Pendleton during the summer of 1973.  JSRRC is also to be provided with any other relevant details that would assist confirmation of this report.  All responses received from JSRRC must be associated with the claims file, including any conclusion by JSRRC that the event cannot be verified.  

2.  Obtain updated VA treatment records from the Mansfield CBOC dated from August 2011 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After receiving a response from JSRRC and obtaining any outstanding records, provide access to the electronic file to the VA examiner who rendered an etiological opinion in September 2010.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the September 2010 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the DSM-5 criteria. 

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor.  In this regard, the examiner should consult the claims file in order to determine whether the Veteran's claimed stressor involving witnessing his friend's death during an amphibious vehicle accident has been verified by the AOJ.  While incapable of independent verification, the examiner should also indicate whether the alleged stress and anxiety he experienced during his training in Okinawa would satisfy the DSM-5's criteria of a traumatic event.

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service, to include the stress and anxiety he experienced during his training in Okinawa.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.  After completing the above development, and any other development that may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include such received after the issuance of the September 2011 statement of the case, which encompasses the Veteran's spouse's statement received in October 2011.  If the Veteran's claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case and an appropriate period of time should be allowed for response.

Thereafter, the claim should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

